No. 99-10863
                                  -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-10863
                        Conference Calendar


ANTONIO RENAULD HENDERSON,

                                            Plaintiff-Appellant,

versus

CRIMINAL DISTRICT COURT #3,

                                            Defendant-Appellee.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 3:99-CV-435-G
                        --------------------
                          February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Antonio Renauld Henderson, Texas prisoner # 98060475, was a

Texas pretrial detainee at the time he filed this 42 U.S.C.

§ 1983 civil rights action.    Henderson does not address the

district court’s dismissal of his damage claim against the state

trial court and judge as frivolous.    He argues merely that he is

entitled to a trial and to confront the witnesses against him.

When an appellant fails to identify any error in the district

court’s analysis, it is as if the appellant had not appealed that

judgment.   Brinkmann v. Dallas County Deputy Sheriff Abner, 813


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-10863
                                 -2-

F.2d 744, 748 (5th Cir. 1987).   Although pro se briefs are

afforded liberal construction, see Haines v. Kerner, 404 U.S.
519, 520-21 (1972), even pro se litigants must brief arguments in

order to preserve them.    Yohey v. Collins, 985 F.2d 222, 225 (5th

Cir. 1993).   Because Henderson did not address the district

court’s dismissal of his damages claims as frivolous, he has

abandoned the only issue before this court on appeal.    See Searcy

v. Houston Lighting & Power Co., 907 F.2d 562, 564 (5th Cir.

1990).   However, any claim against the state trial court is

barred by the Eleventh Amendment.    See Farias v. Bexar County

Bd., 925 F.2d 866, 875 n.9 (5th Cir. 1991).   Further, the trial

judge has judicial immunity from Henderson’s damage claim.     See

Hulsey v. Owens, 63 F.3d 354, 356 (5th Cir. 1995).

     Henderson also sought immediate release.   After the judgment

was filed, Henderson sent a letter to the district court stating,

among other things, that he had been convicted and sentenced.

Henderson’s pretrial habeas claim was rendered moot by his

conviction and sentence.    See Yohey, 985 F.2d at 228-29; Fassler

v. United States, 858 F.2d 1016, 1017-18 (5th Cir. 1988).

     Henderson’s appeal is without arguable merit and thus is

frivolous.    See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Henderson’s appeal is DISMISSED as frivolous.   See 5th

Cir. R. 42.2.

     Henderson should be cautioned that the district court’s

dismissal of this action as frivolous counts as a “strike” under

§ 1915(g) after this court issues its decision dismissing this

appeal as frivolous and that the dismissal of this appeal as
                           No. 99-10863
                                -3-

frivolous also counts as a “strike” under § 1915(g).   See

Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).

Henderson should be cautioned that if he accumulates a third

“strike” under § 1915(g), he will not be able to proceed IFP in

any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is under imminent danger of

serious physical injury.   See § 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.